Citation Nr: 1707523	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  02-06 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

2. Entitlement to service connection for epistaxis, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

S. R. Gitelman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U. S. Army from September 1990 to April 1991, March 2003 to September 2005, and October 2005 to February 2008.  She had additional service in the Army Reserves.

This matter initially came to the Board of Veterans' Appeals (Board) from a March 1999 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

A Board hearing was held in January 2003 before a Veterans Law Judge, and a transcript of that hearing has been associated with the record. The Veterans Law Judge who held the hearing on those issues is no longer employed by the Board, and the Board offered the Veteran the opportunity for a new hearing on those issues. In January 2016, the Veteran stated that she did not wish to appear at an additional hearing.

This case was remanded to the Agency of Original Jurisdiction (AOJ) in July 2003, January 2007, May 2009, and August 2010.

In an April 2012 decision, the Board denied the Veteran's claims of entitlement to service connection for hypertension and for epistaxis. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In April 2013, the Court accepted a Joint Motion for Remand filed by the Veteran's attorney and a representative of VA's Office of General Counsel. The appeal returned to the Board and was remanded to the AOJ again in March and September 2014, and in June 2016.

For the reasons set forth below, the Veteran's claims for service connection for hypertension and epistaxis are denied. 


FINDINGS OF FACT

1.  Hypertension was not first diagnosed during, or within one year following, the Veteran's first period of service.

2.  Epistaxis was not first diagnosed during the Veteran's first period of service.

3.  The Veteran entered service for her second and third periods of service with pre-existing hypertension, which did not undergo an increase in severity during her service.

4.  The Veteran entered service for her second and third periods of service with pre-existing epistaxis, which did not undergo an increase in severity during her service.

5.  The Veteran's hypertension is not etiologically related to her service.

6.  The Veteran's epistaxis is not etiologically related to her service.


CONCLUSIONS OF LAW

1.  The criteria for service connection and in-service aggravation of hypertension have not been met.  38 U.S.C.A. §§ 1110, 1111, 1117, 1131, 1132, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310, 3.317 (2016).

2.  The criteria for service connection and in-service aggravation of epistaxis have not been met.  38 U.S.C.A. §§ 1110, 1111, 1117, 1131, 1132, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.306, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran filed her initial claim for service connection for hypertension and her "nasal condition" (later identified as epistaxis) in March of 1998.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

Moreover, where a veteran has served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and one of the diseases listed as "chronic" in 38 C.F.R. § 3.309 becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§  3.307, 3.309 (2016).  For these "chronic" diseases, service connection may also be based on a continuity of symptomatology. 38 C.F.R. § 3.303(b)(2016).

Service connection is also permissible on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2016).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

A.   Direct Service Connection

The Veteran was first diagnosed with epistaxis in January 1998 by her private physician.  Hypertension was first diagnosed by the same physician the next month.  The Board notes that the September 2016 VA examination determined that given the absence of objective evidence in the record since 2012 for the recurrence of epistaxis that that condition "is as likely as not resolved."  Nevertheless, we continue to analyze the claim for service connection for that condition, along with hypertension, as though it were indisputably a current disability.

As noted above, the Veteran's service occurred in three distinct periods, the first of which ended in April 1991.  These initial diagnoses, then, are roughly seven years past the conclusion of this first service period, and prior to the commencement of her second period of service in March 2003.  The Veteran herself was unclear of the precise time of her initial diagnoses, but testified at her January 2003 hearing that it was possibly 1997 or 1998 and that they were made by the same private physician identified in the records as having done so.  The record reflects no mention or complaints of, or treatment for, either hypertension or epistaxis prior to the time of these initial diagnoses.  There is also no evidence in the record of either disability during either  the Veteran's period of service from September 1990 to April 1991 or the additional year beyond service during which, with respect to the hypertension, a chronic disease under 38 C.F.R. § 3.309 may manifest and still be entitled to service connection as described above.  Additionally, a May 2014 VA examiner opined that it was less likely as not that the Veteran's hypertension had its clinical onset during service or was otherwise related to service.  The examiner explained that there was no objective evidence for onset of hypertension during or within 2 years of service and that the Veteran was diagnosed with hypertension nearly 7 years after service.  The examiner also indicated that the Veteran possessed many well-established risk factors for essential hypertension and that her hypertension was most likely due to these risk factors rather than any event or incident of service.  Similarly, a December 2014 VA examiner opined that the Veteran's epistaxis was most likely caused by her moderate to severe allergic rhinitis, causing nasal mucosa erythema and edema.  There is thus no direct service connection warranted for either hypertension or epistaxis, nor is presumptive service connection warranted for hypertension due to it being a chronic disease under 38 C.F.R. § 3.309.

B.  Secondary Service Connection

The Veteran maintains, however, as noted by the examiner in the September 2016 VA examination as well as both her representative in the January 2003 hearing and the Veteran herself in her September 2016 communication to the Appeals Management Center, that her hypertension and epistaxis both began to appear at the same time as, and are secondarily connected to, the recurring headaches, service-connected in 1995, that began following her return from serving in the Persian Gulf.  

With respect to epistaxis, this contention is addressed by the examiner in a December 2014 VA examination. There, the examiner opines that the Veretan's claimed epistaxis is not caused by any diagnosed condition during her active duty.  She bases the opinion that "headache has no causal relationship to the nose bleed" on a review of medical literature as well as diagnostic experience.  Additionally, she notes that the Veteran presents evidence of many years of allergic rhinitis, which was the most likely cause of the epistaxis.  The allergic rhinitis was also noted by the Veteran's private physician in a January 1998 examination report as being a possible cause of the epistaxis.  It is also noted in a May 2014 VA examination that the first headache diagnosis was made in 1995, while the first epistaxis diagnosis did not come until several years later.  Further, the May 2014 examiner indicates that in a February 1998 private treatment record, one month after the first epistaxis diagnosis, the Veteran specifically said she was not having headaches. 

With respect to hypertension, a separate May 2014 VA examination indicated that medical literature, as well as the examiner's own clinical experience and review of the record, does not support headache as a cause or aggravating factor for of the Veteran's hypertension.  The examiner explained that blood pressure readings could be elevated during periods of intense pain, but that such transient elevations did not result in or permanently aggravate the hypertension.  Additionally, the examiner noted both that the Veteran possesses many of the personal risk factors for essential hypertension -- such as family history of hypertension, race and weight -- as well as the gap in time between the Veteran's service and the initial diagnosis.  An April 2006 VA examination concluded that the "ample family history of high blood pressure" was more likely than not the cause of the hypertension, and that the chances of it being secondary to the Veteran's headaches were "nil." Further, as noted above, as late as 1998, the Veteran reported no such headaches at a time when she was receiving hypertension treatment.

The September 2016 VA examination also addresses the potential that the Veteran's service-connected sleep apnea could have caused or aggravated the Veteran's epistaxis and expresses doubt at such a theory.  First, the examiner notes, the prospect of a causal relationship is undercut by the fact that the onset of epistaxis occurred several years before the diagnosis of sleep apnea.  Further, the examiner offers that such a causal relationship is unsupported by current medical literature.  Finally, the record shows that the Veteran was supplied with a humidification device, which would respond to the symptoms of dryness that the medical literature suggests might come from use of the CPAP mask and that can occasionally cause nosebleeds. 

With respect to the possible connection between sleep apnea and hypertension, a separate September 2016 VA examination points out that, as with the epistaxis, the sleep apnea was diagnosed well after the hypertension.  Here, the Veteran's sleep apnea was first diagnosed ten years after the initial hypertension diagnosis.  Further, the examiner notes that while there is no definitive etiology supported by current medical literature for hypertension, there are numerous clear risk factors and several of these, listed above, are possessed by the Veteran.  Finally, the Veteran's medical records do not show aggravation of her hypertension after the time of her sleep apnea diagnosis, as blood pressure readings since 2012 have, with one unexplained exception, been consistently low.  There was documentation of inconsistent use of the CPAP during the time of the high blood pressure reading.  The examiner explained that untreated sleep apnea could cause blood pressure elevations, according to medical literature.  However, the examiner found that there was no record of chronic inconsistent use of the CPAP by the Veteran.  

The Board finds that the Veteran's hypertension and epistaxis are not secondarily connected to the Veteran's service through the Veteran's service-connected headaches or sleep apnea.

C.  Service Connection Based on Persian Gulf Service

One other possible avenue of service conection explored as well is that relating to presumptive service connection by virtue of service in the Persian Gulf. 

Veterans with service in the Persian Gulf may be entitled to certain service connection presumptions based on that service.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2016).  Application of such a presumption requires that the Veteran possess a "qualifying chronic disability," which can include an undiagnosed illness or a "medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms."  38 U.S.C.A. § 1117(a)(2)(B) (West 2014).  

As the May 2014 VA Hypertension examination indicates, while the medical literature concedes that the exact causes of hypertension may not be known, "it is a well-established diagnosable disease entity with diagnostic criteria and multiple well-documented risk factors."  Hypertension is a known clinical diagnosis, and as noted earlier, the Veteran possesses several of the risk factors for such a disease.  The examiner also points out that the medical literature specifically does not support Gulf War environmental hazards as a cause for primary or secondary hypertension.  Similarly, the December 2014 VA examination directly opines that the Veteran's epistaxis is not caused by being an "undiagnosed illness or medically unexplained chronic multisymptom illness," but is most likely caused, as noted in other examinations, by "moderate to severe allergic rhinitis causing nasal mucosa erythema and edema."

The Board therefore concludes that the Veteran is not eligible for service connection by virtue of the presumptions available in certain circumstances to Persian Gulf veterans.

D.  Aggravation

As noted above, service connection may also be available based on the in-service aggravation of an existing condition.  And unlike with respect to her initial period of service, the Veteran entered her two later periods of service with both her hypertension and epistaxis having been diagnosed.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).

If a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016).  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish an increase in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096.  Significantly, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease, however, are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306 - 07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The initial determination is whether the disability was present prior to service.  In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court indicated that the presumption of soundness attaches only where there has been an induction medical examination, and where a disability for which service connection is sought was not detected at the time of such examination.  The Court added that the regulation provides expressly that the term "noted" denotes only such conditions as are recorded in examination reports, and that history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1) (2016).  In this case, the record evidence shows that there were no induction examinations for the Veteran's second and third periods of active service.  The Board concludes, accordingly, that the presumption of soundness at entrance does not attach, and the Veteran entered service with pre-existing epistaxis and hypertension, diagnosed, as described above, in January and February 1998, respectively.  

It must now be determined whether each of these pre-existing disabilities was aggravated by service. 

With respect to hypertension, the Veteran's April 1991 separation examination following her first period of service noted no high or low blood pressure.  

The Veteran's earliest blood pressure readings reflected in the record, taken after her initial February 1998 diagnosis, were recorded as 158/121 and 152/87, and rechecks on the following two days showed readings that were 140/80 and 149/92. 

Another February 1998 record indicated that the Veteran had a follow-up appointment for hypertension. Her blood pressure reading was 160/100. The assessment was that of hypertension under mild control. 

The Veteran was started on hydrochlorothiazide, 25 milligram half tablet. The records dated in December 2000 showed that the hydrochlorothiazide was increased to 25 milligrams a day.

An April 2006 VA examination, noted a blood pressure reading of 120/80.  Again, the diagnosis indicates family history  -- two of three sisters with high blood pressure and a father with a then-recent stroke also being treated for high blood pressure - as the most likely source of the Veteran's hypertension.  A May 2006 National Naval Medical Center (NNMC) examination noted a reading of 130/85.

When seen on an outpatient basis by VA beginning in June 2008, the Veteran was noted to have a blood pressure reading of 126/77.  In July 2008, a blood pressure reading of 115/66 was recorded. In September 2008, the Veteran's medications were changed because she had a low potassium level. Her blood pressure reading was 138/53.

When seen on an outpatient basis by VA in November 2008, blood pressure readings of 127/76 (right arm) and 125/81 (left arm) were noted. In December 2008, the Veteran was recorded as having a blood pressure reading of 143/79. 

When seen on an outpatient basis by VA in March 2009, a blood pressure reading of 160/83 was recorded. The Veteran's blood pressure was noted to be elevated, and she was started on increased medication. In April 2009, a blood pressure reading of 149/77 was noted. The assessment included that of hypertension that had been better controlled. 

When seen on an outpatient basis by VA in May 2009, a blood pressure reading of 127/77 was recorded. The Veteran was noted to have brought in her blood pressure log that showed that the systolic readings ranged from 122 to 166 with an average of 142 and that the diastolic readings ranged from 76-89 with an average of 84. In August 2009, the Veteran was noted to have a blood pressure reading of 150/93. In October 2009, a blood pressure reading of 136/73 was noted.

An October 2010 VA examination report reviewed and listed blood pressure readings taken for the Veteran during her March 2003 to September 2005 and October 2005 to February 2008 periods of service and concluded that "[t]here is no objective evidence, per BP readings [listed], that the veteran's [hypertension] increased in severity during periods of active duty from March 2003 to September 2005 and from October 2005 to February 2008."  The examiner also noted that the increase in medication taken by the Veteran between 1998 and 2008 was "not a significant change."   

A VA treatment record dated in October 2011 noted that the Veteran's blood pressure was 163/98. In January 2012, a blood pressure reading of 174/114 was recorded.

Relative to her pre-entry readings, then, the Veteran's blood pressure readings during her second and third periods of service, as well as during the year following the second period of service, do not reflect an increase in severity of her hypertension.  This view, as noted above, was confirmed in the October 2010 VA examination.  Several later, higher, readings are noted, but these are in the years from 2009 through 2012, more than a year beyond her separation.

With respect to epistaxis, the Veteran's initial January 1998 diagnosis from private medical records characterized the Veteran's epistaxis as "acute."  A July 1999 private treatment record reports the Veteran complaining of "ongoing persistent nosebleeds in spite of finishing therapy with cauterization several months ago."

An August 2000 Gainesville VA examination indicates the Veteran reporting her recurrent nosebleeds having increased to up to two a week.  The examiner evaluated the nosebleeds as having increased over the previous two to three years.

At the 2006 VA examination, the Veteran was reported to still have the nosebleeds, at a rate of approximately one per month.  The May 2006 NNMC visit referred to the nosebleeds as sporadic.  In a July 2006 statement sent in support of her claim, the Veteran reported nosebleeds at a rate of one or two per month.

The examiner who conducted the 2010 VA examination opined that the frequency of the epistaxis was chronic and stable and that there was no evidence of aggravation since the baseline level of the epistaxis was not affected by active service.  

A January 2012 otalaryngology consult characterized the Veteran's epistaxis as "recurrent."  An October 2012 Gainesville VA  report indicated that the last nosebleed had occurred the previous August and was "lighter than usual."  As noted from the September 2016 VA examination, 2012 is the last reported mention of epistaxis on the record.

In addition to citing the observation from the May 2014 VA Epistaxis examination that the frequency of epistaxis had declined and was, in fact, nowhere reflected in the record after 2012, the September 2016 VA examiner points out that the record indicates that episodes of epistaxis were more closely associated with periods of dry weather, a time of greater frequency of nosebleeds among the general public.  

In sum, the record indicates that, if anything, the Veteran's epistaxis diminished during and immediately following her second and third periods of service.  While the Veteran states that she experienced an increase in hypertension and epistaxis during service, her lay evidence is afforded limited probative weight because she is not shown to have the requisite expertise to render opinions about complex medical matters.

The Board finds that the preponderance of the evidence indicates that there was no "increase in disability" as described in § 1153, with respect to either hypertension or epistaxis.  Thus, the presumption of aggravation does not attach in this case.  See 38 U.S.C.A. § 1153.  Accordingly, service connection for epistaxis and hypertension on the basis of aggravation of a pre-existing condition during service is not warranted.  

E.  Other Considerations

The Board acknowledges the Veteran's assertions that her current hypertension and epistaxis are related to her military service, including Persian Gulf service and/or service-connected disabilities, or that they were preexisting disabilities aggravated by service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, determining the etiology of hypertension and epistaxis, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report her symptoms, any opinion regarding the etiology of the Veteran's currently diagnosed hypertension and epistaxis requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that her hypertension and epistaxis are related to her service, including Persian Gulf service and/or service-connected disabilities, or that they were aggravated by her periods of service.  

In regard to continuity of symptoms and presumptive service connection, the Board finds that the Veteran's hypertension is properly afforded such consideration, as cardiovascular disease is an enumerated condition under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board acknowledges the Veteran's assertions that she has had high blood pressure continuously since service.  However, any relationship between the current disability and the symptoms experienced over the years must be established by medical evidence because a disease process may be due to many different causes, thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve.  Thus, the Board does not find that the lay statements constitute competent and credible evidence of a nexus between the Veteran's military service and the currently diagnosed disability.  As discussed above, the most probative medical opinion concluded that there was no objective evidence for onset of hypertension during or within 2 years of service and that the Veteran was diagnosed with hypertension nearly 7 years after service.  The Veteran also possessed many well-established risk factors for essential hypertension and that her hypertension was most likely due to these risk factors rather than any event or incident of service.  Therefore, the Board places more probative value on the May 2014 VA examination in determining the etiology of the Veteran's condition.  

Additionally, the Board acknowledges that the Veteran submitted medical treatises from the Internet regarding possible relationships between headaches and nosebleeds and sleep apnea and nosebleeds.  However, these treatises only provided general information with respect to nosebleeds, sleep apnea, and headaches, and are not specific to the facts of her case.  Thus, such documents are entitled to little probative weight as they do not address the specific relationships of the Veteran's diagnosed epistaxis and service-connected headaches or sleep apnea.

For the foregoing reasons, the Veteran's claims for service connection for epistaxis and hypertension are denied.

II. The Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which of this information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information by letters of December 2003, August 2005, January 2007, July 2009,  and August 2010. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and VA records have been obtained and associated with the claims file.  The Veteran was also provided with multiple VA examinations.  VA's duty to assist with respect to obtaining relevant records and an examination have been met. 38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran also had a hearing before the Board. The hearing was appropriately conducted as the presiding Veterans Law Judge duly identified the issues to be decided and offered the claimant and her representative opportunity to state their theory of the case and offer additional evidence.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As noted above, the Veteran was additionally offered an opportunity for a second hearing after the Veterans Law Judge who held the initial hearing left the Board, but the Veteran declined.



ORDER

Service connection for hypertension, to include as secondary to service-connected disabilities, is denied.

Service connection for epistaxis, to include as secondary to service connected disabilities, is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


